DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 03, 2022 has been entered.

Status of Claims
Claims 3, 7, and 9-10 are currently pending, with claim 3 currently amended, claim 10 new, and claims 1-2, 4-6, and 8 cancelled.

Claim Rejections - 35 USC § 112
Examiner acknowledges the cancellation of claim 8 filed on May 03, 2022. The 35 USC § 112(b) rejections in previous Office Action filed on February 03, 2022 are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US PG-Pub No.: 2009/0103304 A1, hereinafter, “Kobayashi”), prior art of record, in view of Asaki et al. (US PG-Pub No.: 2008/0143649 A1, hereinafter, “Asaki”), prior art of record, and Ota (US PG-Pub No.: 2017/0229528 A1, hereinafter, “Ota”).
Regarding claim 3, Kobayashi discloses a light-emitting device (61; see Kobayashi, FIG. 17) comprising:
a first sub-pixel (2R, FIG. 1);
a third sub-pixel (2G, FIG. 1) that emits light having a color (green) that is different from a color of the light (red) emitted by the first sub-pixel (2R), wherein
the first sub-pixel (2R), and the third sub-pixel (2G) includes:
a first reflection layer (12, ¶ [0056]);
a semi-transmissive reflection layer (22, ¶ [0063]);
a light-emitting functional layer (20R/20G, ¶ [0059]) that is disposed between the first reflection layer (12) and the semi-transmissive reflection layer (22, FIG. 1);
a pixel electrode (18R/18G, FIG. 1 and ¶ [0059]) that is disposed between the first reflection layer (12) and the light-emitting functional layer (20R/20G, FIG. 1); 
an insulating layer (14, ¶ [0057]) that is disposed between the first reflection layer (12) and the pixel electrode (18R/18G),
a thickness of the pixel electrode (18R) in the first sub-pixel (2R) is the same as a thickness of the pixel electrode (18G) in the third sub-pixel (2G, FIG. 17),
a thickness of the insulating layer (14) in the third sub-pixel (2G) is different from a thickness of the insulating layer (14) in the first sub-pixel (2R, FIG. 17).
Kobayashi fails to disclose a second sub-pixel that emits light having a color that is the same as a color of light emitted by the first sub-pixel (2R); a second reflection layer disposed between the first reflection layer (12) and the insulating layer (14); a thickness of the pixel electrode in the second sub-pixel is different from the thickness of the pixel electrode (18R) in the first sub-pixel (2R); a thickness of the insulating layer (14) in the first sub-pixel (2R) is the same as a thickness of an insulating layer in the second sub-pixel; a thickness of the insulating layer (14) in the third sub-pixel (2G) is different from the thickness of the insulating layer in the second sub-pixel.
However, Kobayashi discloses that the light-emitting device has more sub-pixels than what is shown in FIG. 17 (¶ [0054]). And Asaki discloses a light-emitting device (see Asaki, FIGs. 23 and 25) comprising: a first groups of sub-pixels (101, FIGs. 23 and 25) and a second groups of sub-pixels (102, FIGs. 23 and 25), wherein the only difference between the first group of sub-pixels (101) and the second group of sub-pixels (102) is thickness of pixel electrodes (15BB+15BT for 101 and 15BB for 102) of each sub-pixels (FIG. 25); the light-emitting device (FIGs. 23 and 25) comprising a second sub-pixel (10R2) that emits light having a color (red) that is the same as a color of light (red) emitted by a first sub-pixel (10R1); a thickness of a pixel electrode (15BB for 10R2, ¶ [0174]) in the second sub-pixel (10R2) is different from a thickness of the pixel electrode (15BB+15BT for 10R1, ¶ [0174]) in the first sub-pixel (10R1, FIG. 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kobayashi’s subpixels having two groups, as taught by Asaki, and the only difference between the first group and the second group of sub-pixels is thickness of pixel electrodes of each sub-pixel, in order to improve view angle characteristics (Asaki, ¶ [0160]). Accordingly, Kobayashi in view of Asaki discloses a second sub-pixel that emits light having a color that is the same as the color of light emitted by the first sub-pixel; a thickness of the pixel electrode in the second sub-pixel is different from the thickness of the pixel electrode in the first sub-pixel; the thickness of the insulating layer in the first sub-pixel is the same as a thickness of the insulating layer in the second sub-pixel, the thickness of the insulating layer in the third sub-pixel is different from the thickness of the insulating layer in the second sub-pixel.
Kobayashi in view of Asaki is silent regarding a second reflection layer disposed between the first reflection layer (12) and the insulating layer (14).
Ota, however, discloses a light-emitting device (see Ota, FIG. 3), comprising a two-layer reflection layer (35a+35b, ¶ [0054]) with a second reflection layer (35b) disposed between a first reflection layer (35a) and an insulating layer (38, ¶ [0045] and FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the reflection layer of Kobayashi in view of Asaki with a two-layer structure, with a second reflection layer disposed between the first reflection layer and the insulating layer, as taught by Ota, in order to enhance the reflectivity.

Regarding claim 7, Kobayashi in view of Asaki and Ota discloses the light-emitting device according to claim 3, wherein the first sub-pixel (Asaki’s 10R1) is arranged closer to a center of a display region more than the second sub-pixel (10R2; Asaki, FIG. 23 and 10R1 in the middle and 10R2 near the edge meet this limitation).

Regarding claim 9, Kobayashi in view of Asaki and Ota discloses an electronic apparatus comprising the light-emitting device of claim 3 (see statement above regarding claim 3).

Regarding claim 10, Kobayashi in view of Asaki and Ota discloses the light-emitting device according to claim 3.
Kobayashi in view of Asaki is silent regarding that the first sub-pixel (2R), the second sub-pixel (Another 2R as Asaki’s 10R2) and the third sub-pixel (2G) further includes a protection layer disposed between the first reflection layer (12) and the insulating layer (14), and the second reflection layer (as Ota’s 35b) is disposed between the first reflection layer (12) and the protection layer.
Ota, however, discloses a protection layer (36, ¶ [0056]) disposed between the first reflection layer (35a) and the insulating layer (38), and the second reflection layer (35b) is disposed between the first reflection layer (35a) and the protection layer (36, FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the first sub-pixel, the second sub-pixel, and the third sub-pixel of Kobayashi in view of Asaki and Ota further including a protection layer disposed between the first reflection layer and the insulating layer, and the second reflection layer is disposed between the first reflection layer and the protection layer, as taught by Ota, in order to further enhance the reflecting properties (see Ota, ¶ [0056]).

Response to Arguments
Applicant’s arguments with respect to claim 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/Examiner, Art Unit 2892